 

FACTORING AND SECURITY AGREEMENT

 

This Factoring and Security Agreement is dated for purposes of reference June
___, 2016 is by and between the undersigned, Quest Solution, Inc. which has its
offices and principal place of business at 12272 Monarch Street, Garden Grove,
CA, 97402, Quest Marketing, Inc. which has its offices and principal place of
business at 12272 Monarch Street, Garden Grove, CA, 97402, Bar Code Specialties,
Inc. which has its offices and principal place of business at 12272 Monarch
Street, Garden Grove, CA, 97402 (hereinafter each referred to as “CLIENT” and
collectively taken together referred to as “CLIENT”) and ACTION CAPITAL
CORPORATION (hereinafter, “ACTION”), which has its executive office and
principal place of business at 230 Peachtree St. NW, Suite 1910, Atlanta, GA
30303. CLIENT and ACTION agree as follows:

 

I. PURPOSE OF AGREEMENT

 

CLIENT desires to obtain short-term financing by selling and assigning to ACTION
acceptable accounts receivable. The purpose of this financing is commercial in
nature, and not for household, family, and/or personal use. In the event CLIENT
and ACTION are currently operating under an earlier Agreement, this Agreement is
and shall be a modification and continuation of such earlier Agreement and in
the event of any inconsistencies or contradictions within the Agreements, CLIENT
and ACTION agree that the terms of this Agreement shall control.

 

II. DEFINITIONS     2.1 “ACCOUNT” means both present and future accounts,
contract rights and other forms of obligations for the payment of money arising
out of the sale by CLIENT of goods or the performance by CLIENT of services.    
2.2 “ACCEPTABLE ACCOUNT” means an ACCOUNT offered by CLIENT to ACTION for sale
which ACCOUNT ACTION has reviewed and has, in its sole discretion, approved for
purchase in whole or in part, and which ACCOUNT conforms to the warranties and
terms set forth herein and in the Agreement for the Sale and Assignment of
Invoices form accompanying each offer to sell.     2.3 “AFFILIATE” means any
entity that CLIENT or any officer, shareholder, director or other principal of
CLIENT or any spouse or other familial relative of such person shall have the
power to direct the management and policies of such entity, directly or
indirectly, whether through ownership of voting securities or otherwise.     2.4
“CUSTOMER” means CLIENT’s customer or the account debtor.     2.5 “INVOICE”
means the document evidencing any ACCOUNT referenced in and made subject to any
Agreement for the Sale and Assignment thereof entered into between the CLIENT
and ACTION.     2.6 “RESERVE ACCOUNT” means a bookkeeping account on the books
of ACTION representing the unpaid portion of an ACCEPTABLE ACCOUNT sold and
assigned hereunder by CLIENT to ACTION or any ACCOUNT that is subject to the
security hereunder granted to ACTION by CLIENT or otherwise coming into the
possession or control of ACTION.     III. WARRANTIES AND COVENANTS BY CLIENT    
3.1 To the best of CLIENT’s knowledge, CLIENT’s business is solvent, and CLIENT
ispresently paying its debts as they become due. To the best of CLIENT’s
knowledge, CLIENT has never filed for bankruptcy under federal or state law or
had an involuntary bankruptcy petition filed against it to the best of its
knowledge. To the best of CLIENT’s knowledge, CLIENT has made and shall continue
to make timely payment of all required taxes to the best of its knowledge. To
the best of CLIENT’s knowledge and based on CLIENT’s reasonable business
practices, each CUSTOMER is solvent.

 



  

  

 

3.2 Each ACCOUNT offered for sale to ACTION hereunder is and shall be, as of the
time of such offer, a bona fide and existing obligation of CLIENT’s CUSTOMER for
the payment of money arising out of the sale by CLIENT of goods or the
performance by CLIENT of services, which is owed to CLIENT, free from any liens,
claims, disputes, off-sets or equities of third parties, that CLIENT is the
lawful owner of and has good and undisputed title to the ACCOUNTs offered for
sale to ACTION hereunder, and that no ACCOUNT offered or to be offered for sale
to ACTION hereunder represents consigned or guaranteed sales, and that no
ACCOUNT offered or to be offered for sale and assignment shall be due from an
AFFILIATE.     3.3 CLIENT has not transferred, pledged or granted a security
interest in CLIENT’s ACCOUNTs to any other party except as otherwise disclosed
to ACTION and CLIENT will not transfer, pledge or grant a security interest to
any other party in said ACCOUNTs for the term of this agreement and for as long
as CLIENT is indebted to ACTION hereunder. Additionally, CLIENT will not sell or
assign ACCOUNTs except to ACTION for the period of this agreement, and/or for as
long as any indebtedness whatsoever remains owing by CLIENT to ACTION.     3.4
FINANCIAL INFORMATION: CLIENT will furnish ACTION financial statements as
reasonably required by ACTION from time to time and will furnish ACTION,
satisfactory proof of payment and/or compliance with all Federal, State and/or
local tax requirements. ACTION will keep any information it receives with
respect to the financial or other records of CLIENT or CLIENT’s CUSTOMERS
strictly confidential. This covenant of confidentially survives this Agreement.
    3.5 All financial records, statements, books or other documents shown to
ACTION by CLIENT at any time, either before or after the signing of this
Agreement, are true and accurate to the best of CLIENT’s belief.     3.6  ACTION
or any person designated by ACTION shall have the right at any reasonable time
with reasonable notice to inspect, audit, check and make copies or extracts from
CLIENT’s books, records, journals, orders, receipts, and other correspondence
and other data relating to CLIENT’s business and any other transaction between
ACTION and CLIENT without hindrance or delay, provided that such activities will
not be disruptive to Quest’s overall operations.     3.7 CLIENT will not, under
any circumstances or in any manner whatsoever, interfere with any of ACTION’s
rights under this Agreement.     3.8 CLIENT will promptly notify ACTION in
writing of any change in the location of CLIENT’s place(s) of business, name,
identity, legal entity, corporate structure, officers, principals, partners,
and/or owners.     3.9 CLIENT has full power and authority to execute, deliver
and perform this Agreement.     IV. FURTHER PROMISES     4.1 SECURITY
INTEREST/COLLATERAL: CLIENT gives to ACTION, as collateral for the repayment of
any and all obligations and liabilities whatsoever of CLIENT to ACTION, a
security interest, under the Uniform Commercial Code, in the following described
property (hereinafter collectively called “Collateral”): All presently existing
or hereafter arising, now owned or hereafter acquired accounts, accounts
receivable, contract rights, chattel paper, documents, instruments, general
intangibles, reserves, reserve accounts, rebates, and all books and records
(including without limitation, customer lists, computer programs, print outs,
and other computer material and records) pertaining to the foregoing and all
proceeds of the foregoing property. CLIENT agrees to not assign or grant a
security interest in the collateral described herein to any other person.

 



  

  

 

4.2 NOTIFICATION: ACTION will, at its discretion, notify any CUSTOMER to make
payments directly to ACTION for any ACCOUNT using the form of notification
attached hereto as Exhibit A.     4.3 ASSIGNMENT: CLIENT shall from time to time
at CLIENT’s option, sell, transfer and assign ACCEPTABLE ACCOUNTs to ACTION, to
be identified on a form known as ACTION’s Agreement for Sale and Assignment of
Invoices together with an original INVOICE and all supporting documents
appropriate to CLIENT’s business.     4.4 PURCHASE PRICE: Each ACCEPTABLE
ACCOUNT purchased by ACTION hereunder shall be purchased for a price equal to
the net amount of such ACCEPTABLE ACCOUNT. As used herein, the “net amount” of
an ACCEPTABLE ACCOUNT means the face amount thereof less discounts or allowances
of any nature, calculated on the basis of the shortest selling terms provided.  
  4.5 INTEREST AND FEES: ACTION agrees to provide financing to CLIENT for the
fees as indicated below:

 

  (a) with respect to the daily average balance of unpaid advances outstanding
hereunder (computed on a monthly basis), interest at a per annum rate equal to
the “Prime Rate” of Wells Fargo Bank N.A. (as such rate is announced from time
to time with changes in such rate to be effected on the first day of each month
based on the Prime Rate in effect as of the last business day of the prior
month) plus two percent (Prime + 2.0%), plus a monthly fee equal to
three-quarters of one percent (0.75%) of such average outstanding balance. All
interest and fees hereunder shall be billed monthly in arrears with payment due
on the billing date. All calculations of interest shall be computed on the basis
of a 360 day year, for actual days elapsed.         (b) all other costs incurred
by ACTION including all bank fees for wire transfers, lien search fees, lien
recording fees.

 

4.6 DATE OF ADVANCE: ACTION will buy ACCEPTABLE ACCOUNTs at the net amount less
any specified reserve which will be advanced to CLIENT at the time the ACCOUNT
is accepted.     4.7 RESERVE: ACTION will reserve and withhold an amount in a
reserve account equal to ten percent (10%) of the face amount of each ACCOUNT
purchased hereunder. The reserve account may be held by ACTION and applied
against charge-backs or any obligations of CLIENT to ACTION, known or
anticipated, and the reserve account shall not be due and payable to CLIENT
until any and all obligations of CLIENT to ACTION are fully paid and/or
satisfied. Notwithstanding the foregoing, as each ACCOUNT is paid in full, the
reserve associated with the paid ACCOUNT will be paid to CLIENT provided,
however, there does not then exist an event or condition of default and further
provided, however, that in no event at any time shall the aggregate balance in
the reserve account be less than ten percent (10%) of CLIENT’s then unpaid
ACCEPTABLE ACCOUNTs purchased by ACTION.     4.8 RECOURSE: ACTION shall have
full recourse against CLIENT when an ACCOUNT is not paid by CUSTOMER when due,
including without limitation, the right to charge-back or sell back any such
ACCOUNT, if not paid within 90 days of the date of purchase.     4.9 DISPUTED
ACCOUNTS: CLIENT will immediately notify ACTION and accept back (repurchase)
from ACTION any ACCOUNT subject to a dispute between CUSTOMER and CLIENT of any
kind whatsoever.     4.10 HOLD IN TRUST: CLIENT will hold in trust and
safekeeping, as the property of ACTION, and immediately turn over to ACTION the
identical check or other form of payment received by CLIENT, whenever any
payment on any ACCOUNT comes into CLIENT’s possession; any failure by CLIENT in
this regard constitutes a default under this Agreement (pursuant to SECTION V
hereinbelow) and may result in civil and/or criminal actions against CLIENT and
/or the person(s) responsible for such failure.

 



  

  

 

4.11 RESPONSIBILITY FOR TAXES: All taxes and governmental charges with respect
to goods or services represented by ACCOUNTs purchased by ACTION shall be the
obligation and responsibility of CLIENT. CLIENT has no obligation for ACTION’s
income or property taxes or any other taxes with respect to ACTION’s business.  
  4.12 NOTICE OF LEVY: CLIENT will promptly notify ACTION of any material
attachment, tax assessment or other legal process levied against CLIENT or any
of CLIENT’s CUSTOMERS.     4.13 BOOK ENTRY: CLIENT will, immediately upon sale
of ACCOUNTs to ACTION, make proper entries on its books and records disclosing
the absolute sale of said ACCOUNTs to ACTION subject to the terms and conditions
of this Agreement.     4.14 LEGAL FEES: Except as is prohibited by law, CLIENT
shall pay to ACTION all reasonable costs and expenses, including without
limitation attorney’s fees and expenses, and costs incurred by ACTION in the
prosecution or enforcement of any of ACTION’s rights, claims or courses of
action which arise out of, relate to or pertain to this Agreement.     4.15
POWER OF ATTORNEY: CLIENT hereby names, appoints, and constitutes ACTION and its
designees as CLIENT’s true and lawful attorney-in-fact, and does hereby request,
authorize, empower and direct ACTION or its designee, for and in the name and
instead of CLIENT, either in CLIENT’s name or ACTION’s name to:

 

  (a) compromise, adjust or settle any claim of a CUSTOMER with respect to an
ACCOUNT;         (b) demand, sue for, collect and give release for any and all
monies due or to become due on ACCOUNTs;         (c) make any and all
corrections or completions on any of the invoices or other documents
constituting the ACCOUNTS;         (d) endorse CLIENT’s name an any checks,
drafts, instruments or other evidences of payment with respect to any ACCOUNT or
to otherwise collect the same;         (e) receive, open and dispose of all mail
addressed to CLIENT with respect to any ACCOUNT; and         (f) do all other
acts and things necessary to carry out the purpose and intent of this Agreement.
All acts of ACTION as attorney-in-fact are hereby ratified and approved and
ACTION shall not be liable for any errors of commission or omission nor for any
error of or mistake of law or fact excepting acts constituting gross negligence
or willful misconduct. This power of attorney in coupled with an interest and is
irrevocable for so long as CLIENT is indebted to ACTION. The authority granted
ACTION shall remain in full force and effect until all assigned accounts are
paid in full and any indebtedness of CLIENT to ACTION is discharged.

 

4.16 ACH AUTHORIZATION: In order to satisfy any of the obligations to ACTION
under this Agreement, CLIENT hereby authorizes ACTION to initiate electronic
debit or credit entries through the Automated Clearing House system to any bank
account maintained by CLIENT wherever located.

 



  

  

 

V. DEFAULT     5.1 EVENTS OF DEFAULT: Any one or more of the following shall be
a default hereunder:

 

  (a) CLIENT’s breach of any promise, covenant or warranty under this Agreement
or any other Agreements between CLIENT and ACTION or obligation of CLIENT to
ACTION, including without limitation, payment of any indebtedness to ACTION when
due;         (b) the appointment of any receiver or trustee of all or a
substantial portion of the assets of CLIENT; insolvency or inability to pay
debts as they mature; a general assignment for the benefit of creditors; the
voluntary or involuntary filing of a petition for relief under any bankruptcy or
similar law;         (c) issuance of any levies of attachment, executions, tax
assessments or similar process against the Collateral;         (d) CLIENT’s
tender to ACTION of information that is false or incorrect in any material
respect.

 

5.2 REMEDIES AFTER DEFAULT: In the event of any default, ACTION may do any one
or more of the following:

 

  (a) declare any indebtedness including outstanding ACCOUNTS purchased by
ACTION, immediately due and payable;         (b) notify any CUSTOMER of CLIENT
to make payments directly to ACTION with respect to any and all ACCOUNTS of
CLIENT;         (c) require CLIENT to send copies of records and files
pertaining to ACCOUNTs to ACTION and, with reasonable notice, enter the premises
of CLIENT and make copies of the COLLATERAL and the records pertaining to the
ACCOUNTs and any other COLLATERAL;         (d) hold CLIENT liable for any
deficiency.

 

VI. MISCELLANEOUS     6.1 MAXIMUM ACCOUNT: The outstanding amount of CLIENT’s
account with ACTION (that is, at any time, the unpaid and owing principal amount
of advances made by ACTION to CLIENT) shall not exceed Five Million U.S. Dollars
($5,000,000.00).     6.2.1 TERMINATION: This Agreement shall continue in full
force and effect until terminated by written notice by either party, such notice
shall require written notice 30 days prior to termination effective date. In the
case of an Event of Default which is continuing and uncured, and notice of such
default has been provided to CLIENT, Termination notice provided to CLIENT shall
be effective immediately.     6.3 POST-TERMINATION: After termination CLIENT
shall be liable to ACTION for the full and prompt payment of the full amount of
ACCOUNTs which have been sold and assigned to ACTION and are then outstanding
and unpaid, disputed or undisputed, as well as any other indebtedness
whatsoever. ACTION shall continue to have a security interest in the COLLATERAL
of CLIENT until any existing indebtedness of CLIENT to ACTION is paid in full.  
  6.4 APPLICABLE LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia and shall be binding upon the
successors, assigns and representatives of the parties hereto. CLIENT and ACTION
hereby agree that any suit, action, or proceeding arising out the subject matter
hereof, or the interpretation, performance or breach of this Agreement shall be
instituted in the Superior Court of the State of Georgia located in Atlanta,
Fulton County, Georgia (hereinafter, “Fulton County Superior Court”). CLIENT and
ACTION hereby agree that Fulton County Superior Court is convenient to each
party hereto and CLIENT and ACTION irrevocably submit to such jurisdiction,
irrevocably agree to be bound by any judgment rendered thereby in connection
with this Agreement, and forever waive any and all objections to jurisdiction or
venue that each party may have under the laws of the State of Georgia or
otherwise in those courts in any such suit, action or proceeding. If any such
proceeding is initiated in any other jurisdiction, CLIENT hereby waives any
right to oppose any motion or application made by ACTION as a consequence of
such proceeding having been commenced in a jurisdiction other than Fulton County
Superior Court

 



  

  

 

6.5 ENTIRE AGREEMENT-AMENDMENT: This document contains the entire Agreement
between the parties as of the date specified below. This Agreement may be
modified only by a written instrument executed by the parties hereto.

 

Executed and accepted this _____ day of June, 2016.

 

    CLIENT: QUEST SOLUTION, INC.             By: /s/ Gilles Normand Gaudreault  
  Name: Gilles Normand Gaudreault     Title: Chief Executive Officer        
Attested by:               /s/ Tom Miller       Tom Miller       President      
        Affix Corporate Seal                   CLIENT: QUEST MARKETING, INC.    
        By: /s/ Gilles Normand Gaudreault     Name: Gilles Normand Gaudreault  
  Title: Chief Executive Officer         Attested by:               /s/ Tom
Miller       Tom Miller       President               Affix Corporate Seal      
            CLIENT: BAR CODE SPECIALTIES, INC.             By: /s/ Gilles
Normand Gaudreault     Name: Gilles Normand Gaudreault     Title: Chief
Executive Officer         Attested by:               /s/ Tom Miller       Tom
Miller       President               Affix Corporate Seal                  
ACTION: Action Capital Corporation             By: /s/ Patrick A. Thom     Name:
Patrick A. Thom     Title: President

 



  

  



